Curia per
O’Neall, J.
In this case the Court of Errors *407are not able to decide the question. The members of the Court are equally divided in opinion.(a) Hence the case must be remanded to the Chancellors for their own disposition ; and it is so ordered.
Johnston, Dunkin, Dargan and Wardlaw, CC., and Wardlaw, Withers, Whitner, Glover and Munro, JJ., concurred.
The Court of Appeals in Equity afterwards pronounced judgment as follows:
Johnston, Ch.
The Court of Errors having certified that that Court “ are not able to decide the question ” sent to them from this Court; “ the members of that Court being equally divided in opinion ” upon it: and having by its order “ remanded the case to the Chancellors for their own disposition and the majority of this Court (Chancellors Johnston, Dargan and Wardlaw) being of opinion that the decree of the Chancellor, now under appeal, is correct: — it is, therefore, ordered that the appeal be dismissed and the decree affirmed.
Dunkin, Dargan and W'ardlaw, CC., concurred.

Appeal dismissed.


 At the request of a member of the Court I state that the Court of Errors was divided as follows: Eor, Johnston, Daegan and Tabsuw, CO., and Glovee and Moneo, JJ.: Against, Dunkin, Ch., and O’Neall, Waedi,a-w, Withees and whit-nee, JJ.
JOHN BELTON O’NEALL, Pres’t. St. of Errors.